Case: 18-13842   Date Filed: 06/07/2019    Page: 1 of 3


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13842
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 8:15-cv-02165-EAK-AAS



HOUSTON SPECIALTY INSURANCE COMPANY,

                                               Plaintiff - Appellant,

versus

ENOCH VAUGHN,
individually, and as Parent and Natural Guardian of M.V.,
a minor,
ALL FLORIDA WEATHERPROOFING & CONSTRUCTION, INC.,
RICHARD FULFORD,
ROBERT MENDENHALL,

                                               Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                              (June 7, 2019)
               Case: 18-13842     Date Filed: 06/07/2019    Page: 2 of 3


Before JORDAN, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Houston Specialty Insurance Company (HSIC) filed a declaratory judgment

action against its insureds, alleging that they materially breached the cooperation

provision of their policy. The district court ultimately ruled that HSIC could not

assert its breach claims and entered judgment in favor of the insureds. The district

court also awarded attorney’s fees and costs to the insureds. See Fla. Stat. § 627.428

(providing that “[u]pon the rendition of a judgment” against an insurer and in favor

of the insured, the trial court “shall adjudge or decree against the insurer and in favor

of the insured” a reasonable sum to compensate for attorney’s fees and costs). HSIC

filed separate appeals challenging the final judgment on the breach claim and the

award of attorney’s fees. This appeal concerns the attorney’s fees.


      HSIC does not argue that the sum awarded was unreasonable or improper. It

does not contest the number of hours compensated, the hourly rates applied, the other

costs taxed against it, or any other specific aspect of the fee award. Rather, HSIC

argues that, should it prevail in its appeal of the judgment on the underlying breach

claim, we should also reverse the fee award. HSIC’s sole challenge to the fee award

is therefore expressly conditioned on a favorable result in that related appeal.




                                           2
              Case: 18-13842     Date Filed: 06/07/2019    Page: 3 of 3


      HSIC, however, did not prevail in that appeal. Following a review of the

record and with the benefit of oral argument, we affirmed the district court’s

judgment on the breach claim. See Houston Specialty Ins. Co. v. Vaughn et al., No.

17-14526, 2019 WL 990687 (11th Cir. Feb. 28, 2019). Our decision in that case

negates the only argument that HISC raises in this appeal. We therefore affirm the

district court’s order awarding attorney’s fees and costs to the insureds.


      AFFIRMED.




                                          3